UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5068


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARLON BRUFF, a/k/a Brendan,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00395-CCB-5)


Submitted:   January 27, 2011             Decided:   March 4, 2011


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Stuart Smith, LAW OFFICES OF GREGORY S.            SMITH,
Washington, D.C., for Appellant. Rod J. Rosenstein,        United
States Attorney, James T. Wallner, Assistant United        States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marlon      Bruff       appeals       from     his     convictions           after

pleading guilty to conspiracy to distribute and possess with

intent to distribute 500 grams or more of methamphetamine and

conspiracy to launder money.                    Bruff contests his convictions,

based on ineffective assistance of counsel related to advice

given to him regarding whether he should withdraw his guilty

plea.     Bruff contends that counsel misinformed him regarding the

drug    type    he   would       be    held   responsible         for      and    his   options

regarding contesting the drug quantity attributable to him.                                   We

affirm.

               On appeal, Bruff contends that his conviction should

be vacated and the case remanded so that he may withdraw his

guilty plea based on ineffective assistance of counsel clearly

appearing on the record.                 Bruff contends that his decision not

to     withdraw      his       guilty    plea        was    based     on     incorrect       and

prejudicial legal advice that the only way to avoid a statutory

minimum      ten-year      sentence      was        to   accept     the    plea    agreement,

which stipulated a drug amount including methamphetamine, and

hope    to   receive       a    U.S.    Sentencing         Guidelines       Manual      §   5K1.1

(2009) reduction.              Bruff contends counsel advised him that, if

he participated in a drug conspiracy believed to be distributing

drug A, but it turned out to be drug B, he would be accountable

for drug B (here, methamphetamine, carrying a ten-year minimum

                                                2
sentence).          Bruff asserts this advice was incorrect, clearly

appears on the record, and was prejudicial.

               Claims of ineffective assistance of counsel generally

are not cognizable on direct appeal.                     United States v. King, 119

F.3d 290, 295 (4th Cir. 1997).                    Rather, to allow for adequate

development of the record, a defendant generally must bring his

claims in a 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                             Id.;

United    States      v.    Hoyle,      33   F.3d    415,     418   (4th   Cir.    1994).

However, ineffective assistance claims are cognizable on direct

appeal    if        the    record       conclusively         establishes       ineffective

assistance.          Massaro v. United States, 538 U.S. 1690, 1693-94

(2003); United States v. Richardson, 195 F.3d 192, 198 (4th Cir.

1999).

               To    demonstrate        ineffective       assistance,      a    defendant

must    show    that       his   “counsel’s       representation       fell      below   an

objective standard of reasonableness,” and that the error was

“prejudicial to the defense” such that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the

result     of        the    proceeding        would       have      been       different.”

Strickland v. Washington, 466 U.S. 668, 688, 692, 694 (1984).

In the context of a plea agreement, where a defendant claims

ineffective assistance, the prejudice prong is satisfied where

the    defendant      shows      that    “there     is   a    reasonable       probability

that, but for counsel’s errors, he would not have pleaded guilty

                                              3
and would have insisted on going to trial.”                      Hill v. Lockhart,

474 U.S. 52, 59 (1985).           “[A]   guilty     plea    is    constitutionally

valid if it ‘represents a voluntary and intelligent choice among

the    alternative      choices    of    action     open   to    the     defendant.’”

United States v. Moussaoui, 591 F.3d 263, 278 (4th Cir. 2010)

(quoting North Carolina v. Alford, 400 U.S. 25, 31 (1970)).

            With regard to the ineffective assistance of counsel

claim, the record does not conclusively show that counsel was

ineffective for advising Bruff not to withdraw his guilty plea.

Appellate    counsel      states     that,    had    it    not    been    for    trial

counsel’s ineffectiveness, “[t]here is a reasonable probability

. . . that, had Mr. Bruff been properly informed, he would have

insisted on going to trial.”              There is little in the record to

support this assertion.           Nor is there clear evidence from Bruff

or trial counsel concerning the discussions leading up to the

plea agreement or the reasons Bruff had for entering into the

plea agreement.      Without more, Bruff’s ineffective assistance of

counsel claim is not ripe for review.

            We therefore conclude that the ineffective assistance

of counsel issue is not yet ripe for review and is better suited

to be raised in a § 2255 proceeding.                We affirm the convictions.

We    dispense   with    oral     argument    because      the   facts     and   legal




                                          4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                5